In this action brought by the plaintiff, a real estate broker, to recover commissions claimed to have been earned for procuring a lessee for property owned by the defendant, judgment dismissing the complaint on the merits at the close of the plaintiff’s case reversed on the law and,a new trial granted, with costs" to appellant to abide the event. In our opinion, the plaintiff made out a prima facie case. In view of the foregoing determination, the appeal from, the order denying plaintiff’s motion to amend the judgment by providing that it he for failure of proof and without prejudice, instead of on the merits or, in the alternative, granting a new trial, is dismissed, without costs, as academic. : Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.